Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3, 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 2 recites the step of “applying at least one function to the second speed to calculate the value of the at least one synchronizing variable” which lacks adequate description in the full disclosure.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  (MPEP § 2163(I), citing Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention.  (MPEP § 2163(I), citing Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997)).
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention.  (MPEP § 2163(I), citing Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997)). In this case, the bottom of page 11 of the specification generically states “In some embodiments, curve fitting techniques could be employed to generate a function from a number of speed/value pairs.” Applicant points to paragraph 38 for support (see underlined): 
[AltContent: connector]
    PNG
    media_image1.png
    212
    633
    media_image1.png
    Greyscale

However, paragraph 38 merely repeats the terms. Nowhere is there discussion of variables much less an equation, algorithm, calculation or description of a mathematical or logical expression.
According to MPEP 2161.01 original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, algorithm or formula that performs the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (Emphasis added.) See MPEP §§ 2163.02 and 2181, subsection IV. Thus, the public must guess. And, given the level of complexity in the technical field of gap control via varying speeds of end-to-end conveyors its highly unlikely that a skilled artisan would know Applicants intended function.
The specification fails to identify the function on which Applicants invention depends. Applicant failed to uphold its duty of disclosure to provide at least variables, equations, algorithms, calculations or otherwise forma statement of a mathematical or logical expression. Therefore, the specification fails to describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  (MPEP § 2163(I))
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 6, 18, 19 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aposhian (US 9,894,824) (previously cited) in view of Dover (US 7,264,063) (previously cited).
Interpretative note 1 for claim 1. Applicant defines synchronizing variables “as any variable employed by a sod harvester’s control system to calibrate the operation of a component of the sod harvester including to synchronize the operation of multiple components. For example, a synchronizing variable may define a time offset for triggering one component based on another component’s position or speed, a speed of one component relative to another component’s position or speed, a position offset of one component relative to another component’s position or speed, etc.”
Interpretative note 2 for claim 1. The following are interpretations of the some of the optional variables listed in claim 1, lines 5-15:
“Gap close offset” is defined as when a “trailing slab advancing on inclined conveyor 102 will be adjacent to a leading slab that is already position on the slopped or slowed stacking conveyor 103.” (Paragraph 25.) It is noted that adjacent is interpreted a pair of slabs being relatively positioned with minimal gap therebetween but not necessarily abutting, i.e. touching.”
“Pause offset” determines “how far to advance stacking conveyor 103 before it is stopped to await the next slab to be accumulated. This position or distance is represented as X1 in Figure 3B and can be viewed as the distance between the trailing edge of the slab and the front edge of stacking conveyor 103 when the stacking conveyor 103 is paused (or slowed) to await the next slab. Control system 300 may receive counts from an encoder 303 of stacking conveyor 103 to determine when stacking conveyor has reached this pause offset and may then instruct drive 302 to stop rotating stacking conveyor 302.” (Paragraph 26.) 
“Pickup offset” is defined as the “distance, X2, that stacking conveyor 103 is advanced to cause the accumulated slabs to be positioned underneath stacking head 105.” (Paragraph 27.)
“Accumulator velocity” is defined as the “rate at which rolls are formed and is therefor dependent on ground speed.” (Paragraph 33.)
Aposhian discloses a method for controlling a sod harvester comprising:
calculating (C6/L35-45), e.g. determining, that a conveyor 201 of a sod harvester is operating at a first speed;
setting a value of a “calculated speed” (C6/L40-45), e.g. synchronizing variable, based on a first speed.
Aposhian does not disclose a synchronizing variable comprising at least one of: a gap close offset, pause offset, pickup offset, roll enter offset, flap offset, arm offset, accumulator offset, accumulator velocity, cutter speed, boom pressure or a head pressure. Aposhian also does not disclose determining that a conveyor of a sod harvester is operating at a second speed; and setting a value of a synchronizing variable based on a second speed.
Dover teaches a sod harvester having a controller 155 that “is programmed to adjust the speed of the front and rear conveyors 7 and 11 relative to the speed of the harvester 1, as sensed by the ground speed sensor 215.” (C9/L40) Specifically Dover teaches a method for controlling a sod harvester comprising:
determining that a conveyor 11, 13 of a sod harvester is operating at a first speed via speed sensor 229 (C9/L28-40);
setting a value of at least one synchronizing variable based on the first speed, the at least one of: a accumulator velocity, 
determining that a conveyor 11, 13 of a sod harvester is operating at a second speed via speed sensor 229; and
setting a value of a synchronizing variable based on a second speed (C9/L40-45).
Dover teaches that “the speed of the harvester constantly varies during the sod harvesting process…If the speed of the conveyors exceeds the harvester ground speed the system for rolling the sod will place the strip of sod under tension and may tear the strips. If the speed of the conveyors is slower than the harvester ground speed, the rolls formed will be too loose and difficult to transport and handle.” (Emphasis added.) The term “varies” implies more than one and least a first speed and a second speed. Moreover, Dover’s apparatus can accommodate an infinite number of speeds through automatically sensing speeds of related components and adjusting the speeds of the related components to match ground speeds of a sod harvester. Finally, with respect to “functions” (claim 2, line 4) Dover discloses that the information from sensor 229 is used by controller to “calculate the speed of the feed leg 13” of the rear conveyor 11. In other words, calculate requires a function.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Aposhian to include setting a value of at least one synchronizing variable based accumulator velocity, determining that conveyor is operating at a second, and setting a value of a synchronizing variable based on a second speed, and using a function to set the synchronizing variable, as taught by Dover, thereby allowing flexibility in cut-off length of slabs and avoiding tearing of individual slabs.
Claim(s) 3, 4, 5, 7, 8, 9 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aposhian in view of Dover and further in view of Aykut (US 4,518,075).
Interpretative note 3 for claims 3 & 4: “A linear function is a function that makes a straight line when graphed. Thus non-linear functions are any functions that are not linear. Graphing may be the quickest way to tell if a function is linear or non-linear, but we can also determine if a function is linear from its input/output table or equation.” (https://resources.finalsite.net/images/v1534297688/alaschoolsorg/t77kb1snoft1vy9hlyvf/preal_linear_non.pdf)
	With respect to FIG. 8 Aykut discloses input to via speeds, e.g. synchronizing variables, that when used with Dover’s calculation, e.g. function, provides a linear function (FIG. 8: t.2 to t.’) as well as a nonlinear function (FIG. 8: t.’’ to t.’’’). Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Aposhian to include at least one linear function as well as one nonlinear function, as taught by Aykut, thereby preventing deformation or collapse of stacks and/or to damage the integrity of articles within each stack.
Claim(s) 11 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aposhian in view of Dover and Aykut and further in view of Sammut (US 9,648,797).
Aposhian does not disclose a control system is configured to control the roll forming mechanism using at least one roll forming mechanism synchronizing variable, and wherein the tuning component tunes the at least one roll forming mechanism synchronizing variable to the speed at which the at least one inclined conveyor of the sod harvester is operating.
Sammut discloses a sod harvester comprising:
an inclined conveyor 3;
a roll forming mechanism 4;
wherein a control system is configured to control a roll forming mechanism using at least one roll forming mechanism synchronizing variable such as speed or counter, and wherein an encoder 17, e.g. tuning component, tunes a roll forming mechanism synchronizing variable to a speed (C5/L42-45) at which an inclined conveyor of a sod harvester is operating.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Aposhian to include control system is configured to control the roll forming mechanism using at least one roll forming mechanism synchronizing variable, and wherein the tuning component tunes the at least one roll forming mechanism synchronizing variable to the speed at which the at least one inclined conveyor of the sod harvester is operating, as taught by Sammut, thereby “consistently and neatly rolling pieces of sod so that the end of the flap is situated at roughly the same position on each roll of sod.”
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aposhian in view of Dover and Aykut.
Aposhian does not disclose a control system that is configured to control a cutting head using at least one cutting head synchronizing variable, and wherein a tuning component tunes a cutting head synchronizing variable to a speed at which an inclined conveyor of a sod harvester is operating.
Dover discloses a control system 120,155 configured to control a cutting head 5, 6, 26, 111 using at least one ground speed, e.g. cutting head synchronizing variable, and wherein a ground speed sensor 215, e.g. tuning component, tunes a cutting head synchronizing variable to a speed at which an inclined conveyor 7 of a sod harvester is operating. (C8/L63-C9/L6 for synchronizing variable; C9/L40-43 for synchronizing variable relative to inclined conveyor speed; C9/L66-C10/L10 for synchronizing variable relative to speed of cutting head actuator 115.) Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Aposhian to include a control system that is configured to control a cutting head using a cutting head synchronizing variable, and wherein a tuning component tunes a cutting head synchronizing variable to a speed at which an inclined conveyor of a sod harvester is operating, as taught by Dover, thereby allowing flexibility in cut-off length of slabs.
Claim(s) 15, 18, 19 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aposhian in view of Fallas (US 5,123,231) and Aykut.
Interpretative note 1 for claim 15. Applicant defines synchronizing variables construed “as any variable employed by a sod harvester’s control system to calibrate the operation of a component of the sod harvester including to synchronize the operation of multiple components. For example, a synchronizing variable may define a time offset for triggering one component based on another component’s position or speed, a speed of one component relative to another component’s position or speed, a position offset of one component relative to another component’s position or speed, etc.”
Interpretative note 2 for claim 15. The following are interpretations of the some of the optional variables listed in claim 15, line 11-13:
“Gap close offset” is defined as when a “trailing slab advancing on inclined conveyor 102 will be adjacent to a leading slab that is already position on the slopped or slowed stacking conveyor 103.” (Paragraph 25.) It is noted that adjacent is interpreted a pair of slabs being relatively positioned with minimal gap therebetween but not necessarily abutting or touching.
“Pause offset” is defined as “how far to advance stacking conveyor 103 before it is stopped to await the next slab to be accumulated. This position or distance is represented as X1 in Figure 3B and can be viewed as the distance between the trailing edge of the slab and the front edge of stacking conveyor 103 when the stacking conveyor 103 is paused (or slowed) to await the next slab. Control system 300 may receive counts from an encoder 303 of stacking conveyor 103 to determine when stacking conveyor has reached this pause offset and may then instruct drive 302 to stop rotating stacking conveyor 302.” (Paragraph 26.) 
“Pickup offset” is defined as the “distance, X2, that stacking conveyor 103 is advanced to cause the accumulated slabs to be positioned underneath stacking head 105.” (Paragraph 27.)
	Aposhian discloses a sod harvester comprising:
a chop mechanism 110, e.g. cutting head;
an inclined conveyor 201;
a stacking conveyor 202;
a stacking head 205; and
a control system that is configured to control a stacking conveyor using a  stacking conveyor synchronizing variable, a control system including a tuning component for tuning a stacking conveyor synchronizing variable to a speed at which an inclined conveyor of a sod harvester is operating.
Aposhian teaches operating inclined conveyor 201 “at a speed that is slightly faster than ground speed so that a gap exists between each slab of sod as the slabs travel along inclined conveyor 201”. With respect to FIGS. 3G-3J Aposhian further teaches that gaps between sod slabs existing on inclined conveyor 201 (FIG. 3F) can be eliminated as the slabs transition to stacking conveyor 202: “The stacked slabs 301c, 301d are then advanced towards stacking conveyor 202 as shown in FIG. 3I. As leading edges of stacked slabs 301c, 301d reach trailing edges of stacked slabs 301a, 301b, stacking conveyor 202 can again be advanced to cause the two sets of stacked slabs to be positioned together (i.e., without a gap) on stacking conveyor 202 in accordance with the techniques described in the '402 application.” In other words, Aposhian discloses speed control of inclined conveyor 201 relative to ground speed and inherently discloses speed control of conveyor 202. 
Aposhian does not disclose a stacking conveyor synchronizing variable comprising at least one of a gap close offset, pause offset, or pickup offset, a control system including a tuning component for tuning a stacking conveyor variable to a speed at which an inclined conveyor of a sod harvester is operating.
Fallas discloses a method of controlling a stacking conveyor synchronizing variable comprising a gap close offset (see note 2 immediately above) between successive articles moving along end-to-end conveyors 30/33, 80 (FIGS. 15) comprising a control system 39 (FIG. 17; C13/L10-68) that is configured to control accumulation conveyor 50 using a stacking conveyor synchronizing variable (time between successive articles vs. number of articles relative to desired time between articles which is determined based on preselected spacing between articles; gap control offset), a control system including a variable speed control via motors 61, 71 and clutch 66, e.g. tuning component. 
Fallas essentially discloses an apparatus for moving an accumulator conveyor 30 a distance such that product 1, 2, 3 are placed thereon in a preselected spaced distance apart. Comparing the spacing of product 1, 2, 3 on infeed conveyor 13 (FIG. 1) to that of the same product on accumulator 30 we see a certain spacing on conveyor 13 that is reduced on accumulator 30; on accumulator 30 product 1, 2, 3 are adjacent each other. (See definition of gap close offset in note 2 above.) Fallas teaches that the change in product spacing is necessary for downstream processing such as packaging where compact groups are necessary.
Fallas also disclose calculating the gap close offset using a function. According to Fallas calculating a value of synchronizing variable, e.g. gap close offset, is equivalent to time between successive articles vs. number of articles relative to desired time between articles which is determined based on preselected spacing between articles based on a second speed (of [first conveyor] conveyor 80 in FIG. 15) comprises applying functions [(TSD.sub.i =(TF.sub.i -TI.sub.i) * SR & SR=FS/ (FS-SS)]. (For add’l functions, e.g. calculations, see examples at column 19, line 50 thru column 20, line 52.) Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Aposhian to include a synchronizing variable comprising at least one of: a gap close offset, 
And, Aykut also discloses an end-to-end conveyor arrangement including an infeed conveyor 2, e.g. inclined conveyor which conveys articles to an accumulator conveyor 6, e.g. stacking conveyor. Brouwer discloses a conveyor synchronizing variable v.sub.1 v. time (see graphical representation in FIG. 8), a control system 51 including a tuning component comprising motors 32, 36 and clutches 17c, 24 for tuning a conveyor variable to speed v.sub.1 at which conveyor 2 is operating. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Aposhian to include a control system for tuning a stacking conveyor variable to a speed at which an inclined conveyor of a sod harvester is operating, as taught by Aykut, thereby preventing deformation or collapse of stacks and/or to damage the integrity of articles within each stack.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aposhian in view of Fallas and Aykut and further in view of Dover.
Aposhian does not disclose a control system that is configured to control a cutting head using at least one cutting head synchronizing variable, and wherein a tuning component tunes a cutting head synchronizing variable to a speed at which an inclined conveyor of a sod harvester is operating.
Dover discloses a control system 120,155 configured to control a cutting head 5, 6, 26, 111 using at least one ground speed, e.g. cutting head synchronizing variable, and wherein a ground speed sensor 215, e.g. tuning component, tunes a cutting head synchronizing variable to a speed at which an inclined conveyor 7 of a sod harvester is operating. (C8/L63-C9/L6 for synchronizing variable; C9/L40-43 for synchronizing variable relative to inclined conveyor speed; C9/L66-C10/L10 for synchronizing variable relative to speed of cutting head actuator 115.) Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Aposhian to include a control system that is configured to control a cutting head using a cutting head synchronizing variable, and wherein a tuning component tunes a cutting head synchronizing variable to a speed at which an inclined conveyor of a sod harvester is operating, as taught by Dover, thereby allowing flexibility in cut-off length of slabs.
Allowable Subject Matter
Claims 13 & 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed Nov. 21, 2022 have been fully considered but they are not persuasive. 
Arguments directed to the 35 USC § 112 (a) rejection.
Applicant did not address the rejection in its response. Consequently, Applicants silence is taken as acquiesce.
Arguments directed to the rejection(s) on the merits.
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY W ADAMS/Primary Examiner, Art Unit 3652